DETAILED ACTION

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-12 in the reply filed on Dec. 3, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden to examine Groups I and II together.  This is not found persuasive for the reasons given in the restriction requirement with respect to the need for different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Dec. 3, 2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 6,610,784 B1 (herein “Overbeek”).
As to claim 1: Overbeek describes a coating composition (see Examples 3 and 4 in Table 2) comprising a waterborne alkyd resin including urethane groups (see “FATTY ACID 1”, and see col. 10, l. 52 to col. 11, l. 67); and a crosslinking acrylic latex resin (see “NAVP 7”, and see col. 14, ll. 18-47).
Overbeek does not specifically disclose the presently recited pendulum hardness property. Because Overbeek’s composition contains the same types of polymers as the presently recited composition, including a crosslinking acrylic latex resin, there is a reasonable basis to conclude that the cited composition of Overbeek would possess the same higher pendulum hardness property relative to a composition without the crosslinking acrylic latex resin as does the present composition.
As to claim 2: Overbeek’s polymer NAVP 7 includes residues of styrene (see col. 14, l. 33).
As to claim 3: Overbeek’s polymer NAVP 7 includes residues of DAAM, and it includes ADH (see col. 14, ll. 31 and 46).
As to claim 7: Overbeek further discloses that the composition includes the waterborne alkyd resin including urethane groups and the crosslinking acrylic latex resin in a weight ratio of 50:50 or 25:75 (see Table 2). Overbeek does not specifically disclose whether this weight ratio refers to the weight of the solid contents of the respective polymers or else to the weight of the aqueous dispersions of the polymers. The examiner has calculated that Overbeek’s NAVP 7 has a solids content of about 45%. Therefore, a ratio of FATTY ACID 1 dispersion to NAVP 7 dispersion of either 50:50 or 25:75 would result in a solids content within the scope of the presently recited range. Overbeek thus describes amounts within the presently recited range whether the cited weight ratio refers to the weight of the solid contents of the respective polymers or else to the weight of the aqueous dispersions of the polymers.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Overbeek.
The discussion set forth above regarding Overbeek with respect to base claim 1 is incorporated here by reference.
As to claim 6: As set forth above, Overbeek describes a composition according to base claim 1. Overbeek’s polymer FATTY ACID 1 includes residues of 4,4’-dicyclohexylmethane diisocyanate (see col. 11, ll. 29-30). Overbeek further discloses more generally that the polymers may be made with various polyisocyanates including isophorone diisocyanate (see col. 4, ll. 39-54). Overbeek does not specifically disclose an analogous polymer comprising residues of isophorone diisocyanate.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that Overbeek describes a polymer that differs from the claimed polymer by the substitution of isophorone diisocyanate for at least a portion of 4,4’-dicyclohexylmethane diisocyanate. It is evident from Overbeek’s disclosure of isophorone diisocyanate in a list of suitable polyisocyanates that both the substituted component (isophorone diisocyanate) and its function as a monomer were known in the art. One of ordinary skill in the art could have substituted isophorone diisocyanate for at least a portion of 4,4’-dicyclohexylmethane diisocyanate (by simple substitution during preparation of the reaction mixture according to the process of Overbeek), and the results of the substitution (a polymer containing residues of isophorone diisocyanate) would have been predictable. In light of Overbeek’s disclosure of suitable polyisocyanates, one of ordinary skill in the art would have merely exercised ordinary creativity by using isophorone diisocyanate to make Overbeek’s polymer. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted isophorone diisocyanate for at least a portion of 4,4’-dicyclohexylmethane diisocyanate.
As to claim 11: As set forth above, Overbeek describes a composition according to base claim 1. Overbeek’s polymer FATTY ACID 1 is neutralized with triethylamine (see col. 11, l. 46), and the polymer NAVP 7 is neutralized with ammonia (see col. 14, l. 39). Overbeek further discloses that the preferred pH ranges of the compositions is 4 to 11, preferably 6.5 to 9.5, and especially 7 to 8.5 (see col. 9, ll. 42-43). Overbeek further discloses that neutralisation agents include hydroxides of lithium, sodium, or potassium as well as amines (see col. 9, ll. 45-49).
Overbeek does not disclose the pH of the cited composition of Example 4. Overbeek also does not specifically disclose an analogous composition that is free of volatile amines.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that Overbeek describes a composition that differs from the claimed composition by the substitution of a hydroxide of lithium, sodium, or potassium for ammonia and triethylamine. It is evident from Overbeek’s disclosure of hydroxides of lithium, sodium, and potassium in a list of suitable neutralisation agents that both the substituted component (a hydroxide of lithium, sodium, or potassium) and its function as a neutralisation agent were known in the art. One of ordinary skill in the art could have substituted a hydroxide of lithium, sodium, or potassium for ammonia and triethylamine (by simple substitution during the neutralization steps according to the process of Overbeek), and the results of the substitution (a neutralized polymer) would have been predictable. In light of Overbeek’s disclosure of suitable neutralisation agents include hydroxides of lithium, sodium, or potassium, one of ordinary skill in the art would have merely exercised ordinary creativity by using hydroxides of lithium, sodium, or potassium to neutralize Overbeek’s polymer. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted a hydroxide of lithium, sodium, or potassium for ammonia and triethylamine.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Overbeek in view of US Patent No. 4,327,008 (herein “Schimmel”).
The discussion set forth above regarding Overbeek with respect to base claim 1 is incorporated here by reference. As set forth above, Overbeek describes a composition according to base claim 1.
Overbeek further discloses that the compositions may include other conventional ingredients such as thickeners, levelling agents, and others (see col. 10, ll. 10-16). Overbeek does not disclose the recited polyurethane rheology modifier.
Schimmel discloses urethane rheology modifiers that are useful for water based compositions (see col. 1, ll. 7-10). Schimmel discloses that rheology modifiers are added to coating compositions to increase the viscosity and to improve leveling (see col. 1, ll. 15-22).
In light of Schimmel, one of ordinary skill in the art would have been motivated to include Schimmel’s urethane rheology modifiers in Overbeek’s compositions in order to increase their viscosity to a desired degree and to improve leveling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included Schimmel’s urethane rheology modifiers in Overbeek’s compositions.


Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Overbeek in view of US Patent Application Publication No. 2011/0172346 A1 (herein “Killilea”).
The discussion set forth above regarding Overbeek with respect to base claim 1 is incorporated here by reference. As set forth above, Overbeek describes a composition according to base claim 1. Overbeek further discloses that the compositions may contain conventional ingredients such as pigments (see col. 10, ll. 10-11). Overbeek does not disclose the presently recited titanium dioxide.
Killilea discloses aqueous crosslinkable coating compositions (see the abstract). The compositions may further include additives such as pigments (see ¶ [0121]) such as titanium dioxide (see ¶ [0123]).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). In the present case, it is evident from the discussion above that Overbeek and Killilea describe each component of the claimed composition, and the difference among the claimed composition and the prior art is the lack of a combination of the components in a single prior art reference. One of ordinary skill in the art could have combined titanium dioxide with Overbeek’s composition by ordinary mixing during the preparation of Overbeek’s composition, and one of ordinary skill in the art would have reasonably expected that it would have performed the same pigmentation function in combination as it does separately
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined titanium dioxide, as taught by Killilea, with the compositions of Overbeek.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 15/808,943. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764